UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL DARNELL MCCLURE, a/k/a Oink,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:06-cr-00232-CCE-1)


Submitted:   April 29, 2016                   Decided:   May 6, 2016


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Kyle D.
Pousson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Darrell   Darnell          McClure      appeals        the    district       court’s

judgment revoking his supervised release and imposing 25 months’

imprisonment       and    30    months’         supervised      release.         On   appeal,

McClure     contends      that       the    district       court       clearly     erred   by

finding that he committed a Grade B violation of the terms of

his supervised release by possessing a firearm and that, based

on this error, his sentence is unreasonable.                          We affirm.

         We review a district court’s judgment revoking supervised

release for an abuse of discretion and its factual findings for

clear error.        United States v. Padgett, 788 F.3d 370, 373 (4th

Cir.), cert. denied, 136 S. Ct. 494 (2015).                           The district court

need only find a violation of a condition of supervised release

by   a    preponderance        of    the   evidence.           18   U.S.C.    § 3583(e)(3)

(2012); Padgett, 788 F.3d at 374.                       We have reviewed the record

and conclude that the district court did not clearly err in

relying on the testimony of multiple law enforcement officers

who observed McClure on the evening in question to find by a

preponderance of the evidence that McClure possessed a firearm.

         Because our conclusion forecloses the sole argument that

McClure offers in support of his claim that his sentence is

unreasonable,       and    because         we    discern       no   plain    error    in   the

district      court’s     sentence          within       the    Sentencing       Guidelines

policy     statement      range      or    its       supporting     explanation,      United

                                                 2
States   v.    Webb,    738 F.3d 638,    640-42    (4th    Cir.   2013),   we

conclude that McClure’s sentence is reasonable.

     Accordingly, we affirm the district court’s judgment.                     We

dispense      with    oral    argument   because      the     facts   and   legal

contentions     are    adequately    presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3